
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10 (q)


Summary of Compensation Arrangements with Executive Officers

The following summarizes the current cash compensation and benefits received by
the Company's Chief Executive Officer and its other four most highly compensated
executive officers (the "Named Executive Officers"). It is intended to be a
summary of existing oral, at will, arrangements, and in no way is intended to
provide any additional rights to any of the Named Executive Officers.

Base Salaries

The executive officers of the Company serve at the discretion of the Board of
Directors. The Compensation Committee of the Board (the "Committee") reviews and
determines the salaries that are paid to the Company's executive officers,
including the Named Executive Officers, from time to time.

The Named Executive Officers are also eligible to participate in the Company's
regular benefit plans and programs, as described below.

Cash Incentive Plan

All of the executive officers of the Company are eligible to participate in the
Plan, at the discretion of the Compensation Committee. Bonus awards under the
Plan provide participants an opportunity to earn an annual bonus in a maximum
amount of 100% of base salary or $2 million per individual per year, whichever
is less.

Whether a bonus is payable, and the amount of any bonus payable, is contingent
upon achievement of certain performance goals, which are measured according to
one or more of the following three targeted financial measures: revenue growth,
pretax profit plan achievement, and pretax profit improvement over the prior
year.

Unless sooner amended or terminated by the Compensation Committee, the Plan will
be in place until April 22, 2013.

Messrs. Knottek and Cynkus also participate in the Company's Home Office Plan.
Under the Home Office Plan, participants receive an opportunity to earn bonuses
based on certain key operating initiatives and customer service survey results.
The Home Office Plan is implemented through the annual grant of individual bonus
opportunities as described above.

The Company's executive officers are also eligible for annual cash bonuses as
determined by the Compensation Committee in its discretion.

Stock Options and Other Equity Awards

The Named Executive Officers are eligible to receive options and restricted
stock under the Company's stock incentive plans in such amounts and with such
terms and conditions as determined by the Committee at the time of grant.

Automobile Usage

The Company provides an automobile or automobile allowance to its executive
officers.

Airplane Usage

The Company requires the Chairman and President & CEO to use Company aircraft
for all travel whenever practicable for security reasons. The Company also makes
a payment to its eligible executives in the form of a gross-up for taxes due for
this airplane usage.

--------------------------------------------------------------------------------



Other Benefits

The Named Executive Officers also participate in the Company's regular employee
benefit programs, which include a defined benefit retirement plan, a 401(k) plan
with Company match, group medical and dental coverage, group life insurance and
other group benefit plans. They are also provided with additional life insurance
benefits, as well as long-term disability. The Named Executives Officers are
also eligible to participate in the Company's deferred compensation plan.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10 (q)

